DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 2–13 is/are pending.
Claim(s) 1 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0303692 A1.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms "a top part" and "a bottom part" of claim 12 do not find proper antecedent basis in the specification.

Claim Rejections - 35 USC § 103
Claim(s) 2–8, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu et al. (US 2006/0268504 A1, hereinafter Shimizu) in view Sugeno et al. (US 2005/0202315 A1, hereinafter Sugeno).
Regarding claim 2, Shimizu discloses a  battery pack (2, [0020]), comprising:
a housing (14, [0022]);
a battery cell (13) located within the housing (14, [0022]);
a circuit board (25) electrically connected to the battery cell (13, [0027]); and
a terminal portion (26, 27, 28) electrically connected to the circuit board (25, [0027]),
wherein the housing (14) includes a lower surface (2b) to slidably load and unload the battery pack (2) to and from a battery mounting portion (1a) of an electronic apparatus (1), a side surface (2a) continuous with the lower surface (2b), a terminal surface continuous with the lower surface (2b) and the side surface (2a), a lock recess (4, 4', 4") for engagement of a lock protrusion (5, 5', 5") of the battery mounting portion (1a, [0023]),
the lock recess (4, 4', 4") formed on an edge between the lower surface (2b) and the side surface (2a, [0023]),
the lock recess (4, 4', 4") includes an inclined surface portion (4a, 4a', 4a") configured to draw in the lock protrusion (5, 5', 5"), a clamped portion (4b, 4b', 4b") to be clamped between the lock protrusion (5, 5', 5") and a surface of the battery mounting portion (1a, [0023]), and an orthogonal surface portion (4a, 4a', 4a") continuous with the inclined surface portion (4a, 4a', 4a") and extended in a direction (D) substantially orthogonal to the lower surface (2b, [0023]), and
the circuit board (25) is held on an inside of the orthogonal surface portion (4a, 4a', 4a", [0027]).

    PNG
    media_image1.png
    563
    1158
    media_image1.png
    Greyscale

Each insertion restriction portions 4a, 4a', and 4a" include an inclined surface portion and an orthogonal surface portion as illustrated in the annotated FIG. 7 above. The inclined surface portions will be designated as 4a, 4a', and 4a"; and the orthogonal surface portion will be designated as 4a, 4a', and 4a".
Shimizu does not explicitly disclose:
a pair of electrode tabs electrically connecting the battery cell to the circuit board;
the pair of electrode tabs being bent from an end portion of the battery cell into the circuit board.
Sugeno discloses a battery pack (1) comprising a pair of electrode tabs (6, 7) electrically connecting a battery cell (5) to the circuit board (9, [0037]); the pair of electrode tabs (6, 7) being bent from an end portion of the battery cell (5) into the circuit board (9, FIG. 1) to improve the reliability of the battery pack (see high reliability, [0014]). Shimizu and Sugeno are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery pack of Shimizu with the electrode tabs of Sugeno in order to improve the reliability of the battery pack.
Regarding claim 11, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the battery cell (13) is disposed directly above the circuit board (25) in the direction (D) substantially orthogonal to the lower surface (2a, [0027]).
Regarding claim 12, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the inclined surface portion (4a, 4a', 4a") includes a top part connected to the orthogonal surface portion (4a, 4a', 4a") and the inclined surface portion (4a, 4a', 4a") is inclined toward the terminal surface (FIG. 5A, [0029]),
such that a bottom part of the inclined surface portion (4a, 4a', 4a") is closer to the terminal surface than the top part (FIG. 5A, [0029]).
Regarding claim 3, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the circuit board (25) is provided between the terminal portion (26, 27, 28) and the orthogonal surface portion (FIG. 5A, [0029]) in a sliding direction (E) of the battery pack (2, [0027]).
Regarding claim 4, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the terminal portion (26, 27, 28) includes a terminal hole (FIG. 1, [0027]).
Regarding claim 5, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the circuit board (25) is provided between the terminal hole (FIG. 1, [0027]) and the orthogonal surface portion (4a, 4a', 4a") in the sliding direction (E) of the battery pack (2, FIG. 3).
Regarding claim 6, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the terminal hole (26) is a positive terminal (3a, [0027]).
Regarding claim 7, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the terminal hole (28) is a negative terminal (3b, [0027]).
Regarding claim 8, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the housing (14) further includes another side surface (2a) opposite the side surface (2a, [0023]), and
another lock recess (4, 4', 4") for engagement of another lock protrusion (5, 5', 5") of the battery mounting portion (1a, [0023]),
the another lock recess (4, 4', 4") formed on an edge formed between the lower surface (2b) and the another side surface (2a, [0023]),
the another lock recess (4, 4', 4") including another inclined surface portion (4a, 4a', 4a") configured to draw in the another lock protrusion (5, 5', 5") , another clamped portion (4b, 4b', 4b") to be clamped between the another lock protrusion (5, 5', 5") and the surface of the battery mounting portion (1a, [0023]), and another orthogonal surface portion (4a, 4a', 4a") continuous with the another inclined surface portion (4a, 4a', 4a") and extended in the direction (D) substantially orthogonal to the lower surface (1a, [0023]).

Claim(s) 9, 10, and 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu (US 2006/0268504 A1) in view Sugeno (US 2005/0202315 A1) as applied to claim(s) 8 above, and further in view of Tamai et al. (JP 2004-040845 A, hereinafter Tamai), Masumoto et al. (JP 2004-319406 A, hereinafter Masumoto), and Mitsui et al. (US 5,626,979 A, hereinafter Mitsui).
Regarding claims 9, 10, and 13, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the terminal portion (26, 27, 28) includes a first terminal portion (26), a second terminal portion (27), and a fifth terminal portion (28) sequentially arrayed at the terminal surface (FIG. 1, [0027]),
the first terminal portion (26) is formed on one end side of the terminal surface and is a positive electrode terminal (3a, [0027]),
the fifth terminal portion (28) is formed on another end side of the terminal surface and is a negative electrode terminal (3b, [0027]),
the circuit board (25) is provided between the first terminal portion (3a) and the orthogonal surface portion (4a, 4a', 4a") of the lock recess (4, 4', 4") in the sliding direction (E) of the battery pack (2) and provided between the fifth terminal portion (3b) and the another orthogonal surface portion (4a, 4a', 4a") of the another lock recess (4, 4', 4") in the sliding direction (E) of the battery pack (2, [0027]).
Shimizu does not explicitly disclose:
wherein the terminal portion includes third and fourth terminal portions,
Tamai discloses a battery pack (10) comprising a third terminal portion (32) and fourth terminal portion (33, [0011]) to improve the safety of the battery pack (see outstanding safety, [0030]). Shimizu and Tamai are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the battery pack of Shimizu with the third, and fifth terminal portions of Tamai in order to improve the safety of the battery pack.
Modified Shimizu does not explicitly disclose:
the fourth terminal portion is formed adjacently to the fifth terminal portion and is an ID terminal for identification of the battery pack, and
the fourth terminal portion and the fifth terminal portion are proximate to each other.
Masumoto discloses a battery pack (1) comprising a fourth terminal (20) formed adjacently to a fifth terminal (9)  and is an ID terminal for identification of the battery pack (1, [0021]), and the fourth terminal portion (20) and said fifth terminal portion (9) are proximate to each other (FIG. 2, [0021]) to increase the ease of production and decrease the cost of manufacturing of the battery pack (see battery pack, [0023]). Shimizu and Masumoto are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the battery pack of modified Shimizu with the fourth terminal portion of Masumoto in order increase the ease of production and decrease the cost of manufacturing of the battery pack.
Further modified Shimizu does not explicitly disclose:
wherein the housing further includes a guide portion to guide the loading and unloading of the battery pack to and from the battery mounting portion of the electronic apparatus, and
the guide portion is formed substantially in a center of the terminal surface in array with the first to fifth terminal portions; 
wherein the guide portion is formed adjacent to the third terminal portion.
Mitsui discloses a battery pack (31) comprising a housing (33) including a guide portion (58) to guide a loading and unloading the battery pack (31) to a battery mounting portion (63) of an electronic apparatus (61), the guide portion (58) is formed substantially in a center of a terminal surface in array with terminal portions (FIG. 5, C10/L1–26); wherein the guide portion (58) is formed adjacent to the third terminal portion (38, C10/L1–26) to prevent improper insertion of the battery pack (C13/L48–C14/L16). Shimizu and Mitsui are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery pack of further modified Shimizu with the guide portion of Mitsui in order to prevent improper insertion of the battery pack.

Response to Arguments
Applicant's arguments filed 31 October 2022 have been fully considered but they are not persuasive.
Applicants argue FIGS. 9 and 10A show that the inclined surface portion 57 includes a top part connected to the orthogonal surface portion 59 (P6/¶5). The drawings were not objected to for failing to illustrate the claimed subject matter. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The terms not finding proper antecedent basis in the specification are "a top part" and "a bottom part." The terms "top part" and "bottom part" are not found in the specification. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Therefore, FIGS. 9 and 10A do not provide proper antecedent basis for the claimed subject matter in the specification.
Applicants argue paragraph [0097] of the published specification discloses the orthogonal surface portion 59 continuous with the inclined surface portion (P6/¶5). Paragraph [0097] does not include the terms "top part" and "bottom part." Therefore, paragraph [0097] does not provide proper antecedent basis for the claimed subject matter.
Applicants argue FIG. 2 shows that the side surfaces 2c and 2d are placed on top of the terminal portions 6 (P6/¶6). The drawings were not objected to for failing to illustrate the claimed subject matter. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The terms not finding proper antecedent basis in the specification are "a top part" and "a bottom part." The terms "top part" and "bottom part" are not found in the specification. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Therefore, FIG. 2 does not provide proper antecedent basis for the claimed subject matter in the specification.
Applicants argue FIG. 9 shows that the side surface 2c includes the inclined surface portion 57 where the inclined surface portion 57 is inclined toward the terminal portions 6, such that a bottom part of the inclined surface portion 57 is closer to the terminal portions 6 than the top part where the inclined surface portion 57 is connected to the orthogonal surface portion 59 shown in Fig. 10A (P7/¶1). The drawings were not objected to for failing to illustrate the claimed subject matter. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The terms not finding proper antecedent basis in the specification are "a top part" and "a bottom part." The terms "top part" and "bottom part" are not found in the specification. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Therefore, FIG. 9 does not provide proper antecedent basis for the claimed subject matter in the specification.
Applicants argue the present specification and drawings clearly illustrate all claimed features (P7/¶2). The drawings were not objected to for failing to illustrate the claimed subject matter. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The terms not finding proper antecedent basis in the specification are "a top part" and "a bottom part." The terms "top part" and "bottom part" are not found in the specification. Therefore, the specification does not provide proper antecedent basis for the claimed subject matter.
Applicants argue Shimizu does not disclose a circuit board electrically connected to the battery cell by a pair of electrode tabs, the pair of electrode tabs being bent from an end portion of the battery cell into the circuit board (P8/¶1–4). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Tamai, Masumoto, and Mitsui do not cure the deficiencies of Shimizu (P8/¶5). Note that while Tamai does not disclose all the features of the present claimed invention, Tamai, Masumoto, and Mitsui are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely the configuration of terminal portions, and in combination with the primary reference, disclose the presently claimed invention.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725